DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 3/17/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.
Applicant’s election without traverse of the species of the supplementary cementitious material as being the material made through the process identified in the specification as shown in figure 1 and paragraphs 37-46, 51-52, 107-119, and 134-148, in the oral election made on 4/14/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason P. Mueller on 4/14/2021.
The application has been amended as follows: 
Claim 1, line 10, after “ alkali sulfate,” add “wherein the supplemental cementitious material is not a by-product of an existing industrial process,”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
When looking at the amounts of Portland cement and supplemental cementitious material. And using the greatest amount of one, and the lowest amount of the other, the amounts total 100%. Therefore the claim is indefinite as to include any of the required alkali sulfate would take the amounts over 100%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haha et al. (EP 3109215 A1),in view of Bolte et al. (EP 3461800 A1), in view of Rahman et al. (USP 10,150,904).
Regarding claims 1, 5, 8, 10, 13
Haha teaches cementitious compositions comprising 10-90 wt % of a supplementary cementitious material with 1-30 wt % Portland cement (abstract).
Although, Haha does not teach the amount of alkali sulfate, Haha teaches that sodium sulfate (i.e. alkali sulfate) may be used. However, Bolte teaches that in similar cement compositions comprising Portland cement and a supplementary cementitious material, may comprise from 0.1-5 wt % alkali metal sulfate, preferably sodium sulfate (abstract). Therefore, it would have been prima facie obvious to add to the teachings of Haha by using 0.1 to 5 wt % sodium sulfate in a cement composition having both Portland cement and a supplemental cementitious material, with a reasonable expectation of success, as suggested by Bolte.
Further, the amount of sodium sulfate overlaps with the claimed amount. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Although, Haha does not teach the supplemental cementitious material claimed, Haha does teach the use of a supplemental cementitious material.
However, Rahman teaches a zeolite cement additive (i.e. supplemental cementitious material) (see title and abstract). Rahman teaches that the zeolite has 
The amounts of silica and alumina overlap with the claimed ranges based on the equations of the claim. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549. Rahman teaches that the zeolites are substantially spherical in shape, and that their variance of distance from the center to the surface is preferably less than 10 %, which reads on, overlaps, and/or makes obvious an (R) > 0.7 (column 11, lines 1-6). Rahman teaches a compositionally related amorphous silica-alumina (i.e. glassy), that is not a zeolite may be used (column 10, lines 3-8). Thus, making it obvious to use a glassy amorphous material having the same chemical composition as the zeolite. Rahman teaches that his material may be used to replace greater than 4 wt % of the hydraulic or Portland cement (column 9, lines 23-35). Greater than 4 wt % overlaps the claimed amounts of supplemental material versus Portland cement. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

	Regarding claim 2
	Raham teaches that an amorphous material may be used, which implies or makes obvious a completely amorphous material.
	Regarding claim 3
Raham teaches that his material may have a particle size of 40-100 nm (column 10, lines 58-59), which is less than 20 microns.
Regarding claims 4 and 12
The material of Raham is free of fly ash.
Regarding claims 6 and 14
The sodium sulfate of Haha is expected to be either in anhydrous or hydrate form, and there is no differences expected between the different hydrates, making the claimed alkali sulfate obvious if not anticipated. Therefore it would have been prima facie obvious to combine either fly ash or metakaolin with the supplementary cementitious material of Haha.

Claims 7, 9,11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haha et al. (EP 3109215 A1),in view of Bolte et al. (EP 3461800 A1), in view of .
Regarding claims 9 and 11
The admitted prior art teaches that metakaolin and fly ash are supplementary cemtitious material commonly used in hydraulic and geopolymer cements (instant specification paragraphs 006-007). The use of more than one supplementary cementitious material is obvious because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claims 7 and 15
`With respect to the amount of metakaolin claimed (i.e. about 1 to about 10 wt %), it is noted that Haha teaches the use of 1 to 30 wt % of a supplementary cementitious material. Overlapping the claimed range. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734